Exhibit 10.3

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND PARENT GUARANTY

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT AND PARENT GUARANTY (this “Amendment”)
is made as of the 6th day of August 2019, and amends and is supplemental to (a)
that certain credit agreement dated as of September 26, 2018 (as may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
and (b) that certain guaranty dated as of September 28, 2018 (as may be amended,
supplemented or otherwise modified from time to time, the “Parent Guaranty”),
and is by and among (i) SEACOR Marine Foreign Holdings Inc., a corporation
incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), as borrower, (ii) SEACOR Marine Holdings Inc., a corporation
incorporated under the laws of the State of Delaware (the “Parent Guarantor”),
as parent guarantor, (iii) the entities identified on Schedule 1-A hereto as
subsidiary guarantors, (iv) each of the New Vessel Owning Entities (as
hereinafter defined), (v) DNB BANK ASA, New York Branch (“DNB Bank”), as
facility agent for the Creditors (in such capacity, the “Facility Agent”), as
security trustee for the Creditors (in such capacity, the “Security Trustee”),
(vi) the banks, financial institutions and institutional lenders whose names and
addresses are set out in Schedule 1-B thereto, as lenders (together with any
assignee pursuant to the terms of Section 10 of the Credit Agreement, the
“Lenders”, and each separately, a “Lender”), (vii) the Swap Banks, (viii) DNB
Markets, Inc., Clifford Capital Pte. Ltd. and NIBC Bank N.V. as mandated lead
arrangers, and (ix) DNB Markets, Inc. as coordinator and bookrunner.  Unless
otherwise defined herein, the capitalized terms used herein shall have the
meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower has requested that the Lenders execute and deliver this
Amendment in order to, among other things, (a) amend certain financial covenants
contained in the Parent Guaranty, and (b) substitute the United States flag
Vessel LIAM J MCCALL, Official No. 1265843 (the “Released Vessel”), which is a
Credit Support Vessel, with (i) the Marshall Islands flag Vessel CARLENE MCCALL,
Official No. 8491, which is owned by SEACOR Offshore McCall LLC, a Delaware
limited liability company (“SEACOR Offshore McCall”), and (ii) the Marshall
Islands flag Vessel NAJLA MCCALL, Official No. 7889 (together with the CARLENE
MCCALL, the “New Credit Support Vessels”), which is owned by SEACOR Offshore
LLC, a Delaware limited liability company (“SEACOR Offshore” and together with
SEACOR Offshore McCall, the “New Vessel Owning Entities”), each of which will be
a Credit Support Vessel.

WHEREAS, the Lenders have agreed to amend and modify certain terms and
provisions of the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1.Amendment of the Credit Agreement.  The parties hereto agree that:

 

(a)

All references to “this Agreement” shall be deemed to refer to the Credit
Agreement, as amended hereby, and each reference to the “Credit Agreement”,
including any prior iteration thereof, in any Transaction Document shall be
deemed to be a reference to the Credit Agreement as amended, supplemented or
otherwise modified from time to time, including but not limited to as amended by
this Amendment.

 

--------------------------------------------------------------------------------

 

 

(b)

Schedule 4 of the Credit Agreement shall be replaced in its entirety with
Schedule 4 attached hereto.

 

 

(c)

Section 1.1 of the Credit Agreement shall be amended by adding the following new
definitions:

 

“SEACOR Offshore” means SEACOR Offshore LLC, a Delaware limited liability
company.

“SEACOR Offshore McCall” means SEACOR Offshore McCall LLC, a Delaware limited
liability company.

 

(d)

Section 1.1 of the Credit Agreement shall be amended by deleting the definition
of Vessel Owning Entity and replacing it with the following:

 

“Vessel Owning Entity” means each Subsidiary Guarantor, SEACOR Marine, SEACOR
Offshore, SEACOR Offshore McCall and the owner of any other vessel mortgaged to
the Security Trustee pursuant to the terms of this Agreement;

 

(e)

Section 9.1(d)(i) of the Credit Agreement shall be amended and restated as
follows:

 

 

“(i)

as soon as available but not later than one hundred twenty (120) days after the
end of each fiscal year of the Borrower ending after the Closing Date, complete
copies of the consolidated financial reports of the Borrower, all in reasonable
detail, which shall include at least the consolidated balance sheet the Borrower
as of the end of such year and the related consolidated statements of income and
sources and uses of funds for such year, unaudited, but accompanied by the
certification of the chief executive officer, chief financial officer or
controller of the Borrower that such financial statements fairly present the
financial condition of the Borrower as at the dates indicated, subject to
changes resulting from audit and normal year-end adjustments;”;

 

(f)

Section 9.3 of the Credit Agreement shall be amended by deleting the text “less
than one hundred forty percent (140%) (the “Required Percentage”)” and replacing
it with “less than (a) one hundred fifty percent (150%) for the period through
December 31, 2021, and (b) one hundred forty percent (140%) at any time after
December 31, 2021, (as the case may be, the “Required Percentage”)”;

 

(g)

Section 9.4(a) of the Credit Agreement shall be amended and restated as follows:

 

“(a)At any time after the second anniversary of the Closing Date, provided that
the Parent Guarantor is in compliance with the required ratio of Consolidated
EBITDA to Consolidated Net Interest Expense set forth in Section 4(a)(xvi) of
the Parent Guaranty as such ratio was set forth in the Parent Guaranty as at the
Closing Date, upon the written request of the Borrower to the Facility Agent,
(i) any lien created pursuant to any Security Document in respect of any of the
Additional Credit Support Vessels shall be released and (ii) the relevant Vessel

2

--------------------------------------------------------------------------------

 

Owning Entity shall be released from this Agreement (if it owns no other Vessel
mortgaged to the Security Trustee) and any Security Document to which it is
party, provided, that before and after giving effect to any such release, (A)
the aggregate Fair Market Value of the Vessels is more than two hundred percent
(200%) of the principal amount of the Loan then outstanding and (B) no Event of
Default has occurred or is continuing.  For the avoidance of doubt, this
paragraph (a) of Section 9.4 does not apply to the sale of a Vessel pursuant to
paragraph (a) of Section 5.4.

 

 

(h)

Section 9.4(c) of the Credit Agreement shall be amended by deleting the text
“(including, without limitation, the LIAM J MCCALL)”.

2.Amendment of the Parent Guaranty.  The parties hereto agree that:

 

(a)

All references to “this Guaranty” unless otherwise specified shall be deemed to
refer to the Parent Guaranty, as amended hereby, and each reference to the
“Parent Guaranty”, including any prior iteration thereof, unless otherwise
specified, in any Transaction Document shall be deemed to be a reference to the
Parent Guaranty, as amended, supplemented or otherwise modified from time to
time, including but not limited to as amended by this Amendment.

 

(b)

Section 1 of the Parent Guaranty shall be amended by deleting the definition of
“Consolidated EBITDA” in its entirety and replacing it with:

““Consolidated EBITDA” means, for any accounting period, the consolidated net
income of the Parent Guarantor and its Subsidiaries on a consolidated basis for
that accounting period:

 

(a)

plus, to the extent reducing consolidated net income, the sum, without
duplication, of:

 

(i)

provisions for all federal, state, local and foreign income taxes and any tax
distributions;

 

(ii)

Consolidated Net Interest Expense;

 

(iii)

any net after tax extraordinary, nonrecurring or unusual loss, expense or charge
(less all fees and expenses relating thereto) including without limitation any
severance, relocation, office or facility closure or other restructuring charge
or restructuring expense, in an aggregate amount not to exceed $8,000,000 while
the Loan is outstanding; and

 

(iv)

depreciation, depletion, amortization of intangibles and other non-cash charges
or non-cash losses (including non-cash transaction expenses and the amortization
of debt discounts) and any extraordinary losses;

 

(b)

minus, to the extent added in computing the consolidated net income of the
Parent Guarantor for that accounting period, any

3

--------------------------------------------------------------------------------

 

 

non-cash income or non-cash gains (excluding any such non cash gain to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period);”;

 

(c)

Section 4(a) of the Parent Guaranty shall be amended by (i) deleting clause
(xvi) in its entirety and replacing it with:

“(xvi) maintain as of the last day of each fiscal quarter described below a
ratio of (x) Consolidated EBITDA to (y) Consolidated Net Interest Expense of not
less than:

(1) 1.50:1.00 for the four consecutive fiscal quarters ending on each of June
30, 2020, September 30, 2020 and December 31, 2020;

(2) 2.00:1.00 for the four consecutive fiscal quarters ending on each of March
31, 2021, June 30, 2021, September 30, 2021 and December 31, 2021; and

(3) 3.00:1.00 for each four consecutive fiscal quarters of the Parent Guarantor
thereafter.”; and

(ii) deleting clause (v) in the proviso to such section in its entirety and
replacing it with “(v) in each period of four consecutive fiscal quarters, there
shall be at least two (2) fiscal quarters in which no Cure Right is exercised
and the Cure Right shall not be exercised in more than two (2) fiscal quarters
over the term of this Guaranty.”; and

 

(d)

Section 4(b)(vii) of the Parent Guaranty shall be amended by deleting “within
two (2) years from the date hereof” and replacing it with “prior to January 1,
2022”.

3.Conditions to the Effectiveness of this Amendment.  This Amendment shall
become effective on the date (the “Effective Date”) on which the following
conditions shall have been met:

 

(a)

This Amendment. Each of the parties hereto shall have duly executed and
delivered this Amendment;

 

(b)

Corporate Authority. The Facility Agent shall have received the following
documents in form and substance reasonably satisfactory to the Facility Agent:

 

(i)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each New Vessel Owning Entity and each Credit Party of
the resolutions of the directors, members or managers thereof evidencing
approval of this Amendment and with respect to the New Vessel Owning Entities,
the New Collateral Vessel Security Documents to which each is or is to be a
party, as the case may be, and authorizing an appropriate person or persons or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf, or
other evidence of such approvals and authorizations;

 

(ii)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each New Vessel Owning Entity and each Credit

4

--------------------------------------------------------------------------------

 

 

Party of all documents evidencing any other necessary action (including actions
by such parties thereto other than the New Vessel Owning Entities and Credit
Parties as may be required by the Lenders), approvals or consents with respect
to this Amendment and with respect to the New Vessel Owning Entities, the New
Collateral Vessel Security Documents to which each is or is to be a party, as
the case may be;

 

(iii)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each New Vessel Owning Entity and each Credit Party of
the certificate of formation, articles of incorporation, memorandum of
association, operating agreement or by-laws, as the case may be, or equivalent
instruments thereof;

 

(iv)

certificate of the jurisdiction of formation of each New Vessel Owning Entity
and each Credit Party as to the good standing thereof;

 

(v)

copies, certified as true and complete by an officer, managing member or
director (as applicable) of each New Vessel Owning Entity and each Credit Party
of the names and true signatures of the officers or directors (as applicable) of
such New Vessel Owning Entity and such Credit Party signing this Amendment and
with respect to the New Vessel Owning Entities, each New Collateral Vessel
Security Document to which it is or is to be a party and the other documents to
be delivered hereunder and thereunder, as the case may be; and

 

(vi)

a certificate signed by an officer, managing member or director (as applicable)
of each New Vessel Owning Entity and each Credit Party (or its managing member)
to the effect that the representations and warranties of such New Vessel Owning
Entity and such Credit Party contained in this Amendment, and with respect to
the New Vessel Owning Entities, the other New Collateral Vessel Security
Documents to which each is or is to be a party, as the case may be, are true and
correct as of the date of such certificate;

 

(c)

The New Credit Support Vessels.  The Facility Agent shall have received evidence
satisfactory to it that each New Credit Support Vessel:

 

(i)

is in the sole and absolute ownership of the relevant New Vessel Owning Entity
and duly registered in such New Vessel Owning Entity’s name under the laws and
flag of the relevant Designated Jurisdiction, unencumbered, save and except for
the relevant Mortgage recorded against it, the Assignments, and Permitted Liens;

 

(ii)

is classed in the highest classification and rating for vessels of the same age
and type with the respective Classification Society without any material
outstanding recommendations affecting class;

 

(iii)

is operationally seaworthy and in every way fit for its intended service; and

 

(iv)

insured in accordance with the provisions of the applicable Mortgage and Section
9.1(v) of the Credit Agreement and all requirements of the

5

--------------------------------------------------------------------------------

 

 

applicable Mortgage and Section 9.1(v) of the Credit Agreement in respect of
such insurance have been fulfilled (including, but not limited to, letters of
undertaking from the insurance brokers, including confirmation notices of
assignment, notices of cancellation and loss payable clauses acceptable to the
Facility Agent);

 

(d)

Mortgages.  Each New Vessel Owning Entity shall have duly executed, and
delivered to the Facility Agent, the Mortgage over its New Credit Support
Vessel;

 

(e)

Recording of the Mortgages.  The Facility Agent shall have received satisfactory
evidence that the Mortgage over each New Credit Support Vessel has been duly
recorded under the laws of the relevant Designated Jurisdiction and constitutes
a first preferred mortgage lien under the laws of the relevant Designated
Jurisdiction;

 

(f)

Assignments.  Each of the New Vessel Owning Entities shall have delivered to the
Facility Agent duly executed copies of the following (collectively, with the
Mortgages over the New Credit Support Vessels, the “New Collateral Vessel
Security Documents”):

 

(i)

an Insurances Assignment over each New Credit Support Vessel;

 

(ii)

an Earnings Assignment over each New Credit Support Vessel;

 

(iii)

a Charter Assignment with respect to any Charter in excess of (or capable of
exceeding, by virtue of any optional extension) 12 months over each New Credit
Support Vessel (on a commercially reasonable basis if the relevant vessel
employment agreement expressly prohibits such assignment); and

 

(iv)

the Assignment Notices with respect to the above mentioned Assignments;

 

(g)

Vessels Liens.  Each New Vessel Owning Entity shall deliver to the Facility
Agent evidence satisfactory to it and to its counsel that, save for the liens
created by the Mortgage and the Assignments, there are no liens, charges or
encumbrances of any kind whatsoever on its New Credit Support Vessels, or on its
earnings except as permitted by the Credit Agreement or by any of the New
Collateral Vessel Security Documents;

 

(h)

Compliance with ISM Code, ISPS Code, Annex VI and MTSA.  Each New Vessel Owning
Entity shall deliver to the Facility Agent evidence satisfactory to it and to
its counsel that its New Credit Support Vessel complies and the Operator
complies with the requirements of the ISM Code, ISP Code, Annex VI and MTSA
including (but not limited to) the maintenance and renewal of valid certificates
pursuant thereto and the Facility Agent shall have received a copy of the DOC,
SMC, ISSC and IAPPC for each such New Credit Support Vessel;

 

(i)

No Threatened Withdrawal of DOC, ISSC, SMC or IAPPC.  Each New Vessel Owning
Entity shall deliver to the Facility Agent a certificate of such New Vessel
Owning Entity certifying that there is no actual or, to the best of such New
Vessel Owning Entity’s knowledge, threatened withdrawal of any Operator’s DOC,
ISSC, SMC, IAPPC or other certification or documentation related to the ISM
Code, ISPS Code, Annex VI or otherwise required for the operation of its New
Credit

6

--------------------------------------------------------------------------------

 

 

Support Vessel or in respect to such New Vessel Owning Entity’s New Credit
Support Vessel;

 

(j)

Evidence of Current COFR.  The Facility Agent shall have received evidence of
current compliance with any applicable requirement for a Certificate of
Financial Responsibility pursuant to the Oil Pollution Act 1990 for each New
Credit Support Vessel, as applicable;

 

(k)

Vessel Appraisals.  The Facility Agent shall have received two appraisals of the
Fair Market Value of each New Credit Support Vessel in form and substance
satisfactory to the Facility Agent, and the aggregate Fair Market Value (as
evidenced by such appraisals) of all the New Credit Support Vessels to be
mortgaged to the Security Trustee following the effectiveness of this Amendment
shall comply be equal to or greater than the Fair Market Value of the Release
Vessel;

 

(l)

Insurance Report.  The Facility Agent shall have received a detailed report from
a firm of independent marine insurance consultants appointed by the Facility
Agent in respect of the insurances on each New Credit Support Vessel, in form
and substance satisfactory to the Facility Agent, the cost of such report to be
for the account of the Borrower;

 

(m)

Vessel Manager Documents.  Each Vessel Manager managing a New Credit Support
Vessel shall have duly executed and delivered to the Facility Agent the Vessel
Manager’s Undertaking relating to the relevant New Credit Support Vessel
together with a copy of the Management Agreement;

 

(n)

Filings. Each New Vessel Owning Entity shall have duly delivered to the Facility
Agent the Uniform Commercial Code financing statements for filing with such
jurisdictions as the Facility Agent may reasonably require;

 

(o)

Licenses, Consents and Approvals.  The Facility Agent shall have received
satisfactory evidence that all necessary licenses, consents and approvals in
connection with the transactions contemplated by this Amendment and the New
Collateral Vessel Security Documents have been obtained;

 

(p)

Know Your Customer Requirements.  The Facility Agent shall have received
documentation to the satisfaction of each Lender in connection with its know
your customer requirements relating to the New Vessel Owning Entities;

 

(q)

Legal Opinions.  The Facility Agent shall have received legal opinions addressed
to the Lenders from Watson Farley & Williams LLP, special counsel to the
Security Parties and Vessel Owning Entities, as to matters of New York law,
Delaware law, Marshall Islands law and United States maritime law, in such form
as the Facility Agent may require, as well as such other legal opinions as the
Facility Agent shall have required as to all or any matters under the laws of
the United States of America, the State of New York, the State of Delaware and
the Republic of the Marshall Islands in a form acceptable to the Facility Agent
and its counsel;

7

--------------------------------------------------------------------------------

 

 

(r)

Charters.  The Facility Agent shall have received certified copies of all
Charters relating to the New Credit Support Vessels; and

 

(s)

Inventory of Hazardous Materials.  The Facility Agent shall have received a copy
of the Inventory of Hazardous Materials with respect to each New Credit Support
Vessel, commencing on the date of the first drydocking of such New Credit
Support Vessel after the Closing Date;

 

(t)

Process Agent. Each New Vessel Owning Entity (other than those incorporated in
the United States) shall have appointed a process agent in the State of New York
and the Facility Agent shall have received evidence of the acceptance of such
appointment from such process agent; and

 

(u)

Amendment Fee.  The Facility Agent shall have received payment in full of any
amendment fee agreed between the Borrower and the Facility Agent.

4.Release of Released Vessel.  Upon the Effective Date, the Lenders agree that
the Collateral relating to the Released Vessel shall be irrevocably and
unconditionally released, and hereby authorize the Security Trustee to enter
into a release and reassignment agreement and such other documents as necessary
to terminate the security interest in the Collateral relating to the Released
Vessel.

5.Expenses.  The Borrowers hereby agree to pay to the Facility Agent, the
Security Trustee and the Lenders all reasonable expenses related to this
Amendment in accordance with Section 13.2 of the Credit Agreement, including any
expenses of preparation, negotiation, execution and administration of this
Amendment and the reasonable fees and disbursements of the Facility Agent, the
Security Trustee and the Lenders’ counsel in connection herewith.

6.Representations and Warranties.  Each of the Credit Parties and the New Vessel
Owning Entities represents and warrants to the Facility Agent as of the date
hereof and as of the Effective Date that:

 

(a)

all acts, filings, conditions and things required to be done and performed and
to have happened (including, without limitation, the obtaining of all necessary
corporate or shareholder approvals and all governmental approvals, including
those of any monetary or exchange control authority) precedent to the entering
into of this Amendment to constitute this Amendment the duly authorized, legal,
valid and binding obligation of such Credit Party or the New Vessel Owning
Entity, as applicable, enforceable in accordance with its terms, have been done,
performed and have happened in due and strict compliance with all applicable
laws; and

 

(b)

immediately after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects, except for (A) representations and warranties
which expressly relate to an earlier date, in which case such representations
and warranties shall be true and correct, in all material respects, as of such
earlier date, or (B) representations and warranties which are no longer true and
correct as of a result of a transaction expressly permitted by the Credit
Agreement as amended hereby, and no Event of Default shall have occurred and be
continuing.

7.No Defaults.  Each of the Credit Parties and the New Vessel Owning Entities
hereby represents and warrants that as of the date hereof and as of the
Effective Date there exists no Event

8

--------------------------------------------------------------------------------

 

of Default or any condition which, with the giving of notice or passage of time,
or both, would constitute an Event of Default.

8.Covenants.  Each of the Credit Parties hereby reaffirms that it has duly
performed and observed the covenants and undertakings set forth in the Credit
Agreement and the other Transaction Documents to which it is a party, and
covenants and undertakes to continue to duly perform and observe such covenants
and undertakings so long as the Credit Agreement, as amended hereby, shall
remain in effect.

9.No Other Amendment.  All other terms and conditions of the Credit Agreement
and each of the other Transaction Documents shall remain in full force and
effect and the Credit Agreement and Parent Guaranty shall be read and construed
as if the terms of this Amendment were included therein by way of addition or
substitution, as the case may be.

10.Execution in Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

11.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

12.Effect of Amendment.  All references in any Transaction Document to the
Credit Agreement or the Parent Guaranty on and after the Effective Date shall be
deemed to refer to the Credit Agreement or Parent Guaranty as the case may be as
amended hereby, and the parties hereto agree that, except as amended by this
Amendment, all of the terms and provisions of the Credit Agreement and the
Parent Guaranty shall remain in full force and effect. This Amendment is a
Transaction Document.

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

SEACOR MARINE HOLDINGS INC.,
as Parent Guarantor

 

 

By: __/s/ John Gellert___________

Name: John Gellert

Title: President/CEO

 

 

SEACOR MARINE FOREIGN HOLDINGS INC.,
as Borrower

 

 

By: __/s/ John Gellert___________

Name: John Gellert

Title: President

 

 

AARON S. MCCALL LLC,
as Subsidiary Guarantor

 

 

By: __/s/ John Gellert___________

Name: John Gellert

Title: President

 

 

ALYA MCCALL LLC,

as Subsidiary Guarantor

 

 

By: __/s/ John Gellert___________

Name: John Gellert

Title: President

 

 

MICHAEL G MCCALL LLC,

as Subsidiary Guarantor

 

 

By: __/s/ John Gellert___________

Name: John Gellert

Title: President

 

 






 

--------------------------------------------------------------------------------

 

FALCON PEARL LLC,

as Subsidiary Guarantor

 

 

By:__/s/ John Gellert___________

Name: John Gellert

Title: Vice President  

 

 

FALCON DIAMOND LLC,

as Subsidiary Guarantor

 

 

By:__/s/ John Gellert______________

Name: John Gellert

Title: Vice President

 

 

SEA-CAT CREWZER LLC,

as Subsidiary Guarantor

 

 

By:__/s/ John Gellert___________

Name: John Gellert

Title: President

 

 

SEA-CAT CREWZER II LLC,

as Subsidiary Guarantor

 

 

By:__/s/ John Gellert___________

Name: John Gellert

Title: President

 

 

SEACOR HAWK LLC,

as Subsidiary Guarantor

 

 

By:__/s/ John Gellert___________

Name: John Gellert

Title: Vice President

 

 

SEACOR EAGLE LLC,

as Subsidiary Guarantor

 

 

By:__/s/ John Gellert___________

Name: John Gellert

Title: Vice President

 

--------------------------------------------------------------------------------

 

PUTFORD ACHIEVER LTD.,

as Subsidiary Guarantor

 

 

By:__/s/ John Annis___________

Name: John Annis

Title: Director

 

 

PUTFORD SAVIOUR LTD.,

as Subsidiary Guarantor

 

 

By:__/s/ John Annis___________

Name: John Annis

Title: Director

 

 

PUTFORD PRIDE LTD.,

as Subsidiary Guarantor

 

 

By:__/s/ John Annis___________

Name: John Annis

Title: Director

 

 

PUTFORD JAGUAR LTD.,

as Subsidiary Guarantor

 

 

By:__/s/ John Annis___________

Name: John Annis

Title: Director

 

 

PUTFORD DEFENDER LIMITED,

as Subsidiary Guarantor

 

 

By:__/s/ John Annis___________

Name: John Annis

Title: Director

 

 

PUTFORD PHOENIX LIMITED,

as Subsidiary Guarantor

 

 

By:__/s/ John Annis___________

Name: John Annis

Title: Director

 

--------------------------------------------------------------------------------

 

SEACOR OFFSHORE MCCALL LLC,

as a New Vessel Owning Entity

 

 

By:__/s/ John Gellert______________

Name: John Gellert

Title: President

 

SEACOR OFFSHORE LLC,

as a New Vessel Owning Entity

 

 

By:__/s/ John Gellert______________

Name: John Gellert

Title: President

 

 






 

--------------------------------------------------------------------------------

 

DNB BANK ASA, NEW YORK BRANCH
as Facility Agent, Security Trustee  and Swap Bank

 

 

By: __/s/ Samantha Stone______________

Name: Samantha Stone

Title: Assistant Vice President

 

 

By:__/s/ Ahelia Singh______________

Name: Ahelia Singh

Title: Assistant Vice President

 

 

DNB CAPITAL LLC,
as Lender

 

 

By:__/s/ Philippe Wulfers______________

Name: Philippe Wulfers

Title: First Vice President

 

 

By: __/s/ Andrew J. Shohet______________

Name: Andrew J. Shohet

Title: Senior Vice President

 

 



 

--------------------------------------------------------------------------------

 

CLIFFORD CAPITAL PTE. LTD.

as Lender

 

 

 

By:__/s/ Richard Desai______________

Name: Richard Desai

Title: Chief Risk Officer

 

NIBC BANK N.V.

as Lender

 

 

 

By:__/s/ Paulien Hop______________

Name: Paulien Hop

Title: Executive Director

 

By:__/s/ Arnoud de Ridder____________

Name: Arnoud de Ridder

Title: Associate Director

 

 

HANCOCK WHITNEY BANK,

as Lender

 

 

 

By:__/s/ Tommy D. Pitre______________

Name: Tommy D. Pitre

Title: Senior Vice President

 

CITICORP NORTH AMERICA, INC.,
as Lender


 

 

By:__/s/ Jim Reilly______________

Name: Jim Reilly

Title: Vice President

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

SCHEDULE 4-A

 

CREDIT SUPPORT VESSELS

 

Asset Class / Name

Owner

Flag

Fast Supply Vessels

 

 

SEACOR Cheetah

Sea-Cat Crewzer LLC

Marshall Islands

SEACOR Cougar

Sea-Cat Crewzer LLC

Marshall Islands

SEACOR Leopard

Sea-Cat Crewzer II LLC

Marshall Islands

SEACOR Lynx

Sea-Cat Crewzer II LLC

Marshall Islands

Aaron S. McCall

Aaron S. McCall LLC

Marshall Islands

Alya McCall

Alya McCall LLC

Marshall Islands

Michael G McCall

Michael G McCall LLC

Marshall Islands

Najla McCall

SEACOR Offshore LLC

Marshall Islands

Carlene McCall

SEACOR Offshore McCall LLC

Marshall Islands

 

 

 

Liftboats

 

 

Falcon Diamond

Falcon Diamond LLC

Marshall Islands

Falcon Pearl

Falcon Pearl LLC

Marshall Islands

 

 

 

Standby Vessels

 

 

Putford Achiever

Putford Achiever Ltd.

Cayman Islands

Putford Saviour

Putford Saviour Ltd.

Cayman Islands

Centrica Pride

Putford Pride Ltd.

United Kingdom

Putford Jaguar

Putford Jaguar Ltd.

United Kingdom

 

SCHEDULE 4-B

 

ADDITIONAL CREDIT SUPPORT VESSELS

 

Asset Class / Name

Owner

Flag

Fast Supply Vessels

 

 

John G McCall

SEACOR Marine LLC

United States

Michael Crombie McCall

SEACOR Marine LLC

United States

 

 

 

Liftboats

 

 

SEACOR Hawk

SEACOR Hawk LLC

United States

SEACOR Eagle

SEACOR Eagle LLC

United States

 

 

 

Standby Vessel

 

 

Putford Defender

Putford Defender Limited

United Kingdom

Putford Phoenix

Putford Phoenix Limited

United Kingdom

 

 

 